DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to the application filed 6/8/2020. 

Claim Analysis

3.	Summary of Claim 1:
A compound represented by the following general formula:




    PNG
    media_image1.png
    156
    292
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    148
    286
    media_image2.png
    Greyscale
 or


    PNG
    media_image3.png
    155
    304
    media_image3.png
    Greyscale


wherein R1 and R2 are each independently a hydrogen atom or a methyl group, n is 2 or 3, two or more R3 and R4 are each independently a hydrogen atom or a methyl group, -3- 4844-0241-7343.1Atty. Dkt. No. 023312-0301 Y is -O-CO-Z, -O-CO-O-Z, -CO-Z, -CO-O-Z or -CH(Z')-CO-Z2, Y2 is -O-CO-Z or -O- CO-O-Z, and Y3 is -O-CO-Z3, where Z is a linear or branched alkyl group containing 1 to 5 carbon atoms or a cycloalkyl group containing 3 to 5 carbon atoms, Z' is a hydrogen atom, a methyl group or an ethyl group, Z2 is a linear or branched alkyl group containing 1 to 3 carbon atoms, and Z3 is a linear 

 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 – 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eh et al. (US PG Pub 2005/0182273 A1 as listed on the IDS dated 6/8/2020).

Regarding claim 1, Eh et al. teach compounds of the formula:
	

    PNG
    media_image4.png
    201
    247
    media_image4.png
    Greyscale


1 is CH3, R3 is H or CH3, R2 and R4 are hydrogen, R5 and R6 are hydrogen, Y is CR7R8OCOR9 wherein R7 and R8 are hydrogen and R9 is a branched or straight chain C1 to C5 alkyl group [0009-0021] thereby reading on the compound Ic as required by the instant claim.
	Regarding claim 6, Eh et al. teach the compounds are used in a perfume (Abstract).
Regarding claim 7, Eh et al. teach a musk perfume [0002]. 
Regarding claims 8-9, Eh et al. teach a scented products such as perfume extracts and cosmetics [0077] thereby reading on cosmetic products.
Regarding claim 10, Eh et al. teach a method for enhancing the scent of a perfume by adding at least one compound as set forth above [0002].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Giersch et al. (US Patent 5,166,412 as listed on the IDS dated 6/8/2020).
	Regarding claim 1, Giersch et al. teach compounds of the formula:


    PNG
    media_image5.png
    97
    333
    media_image5.png
    Greyscale



	Giersch et al. do not particularly teach the compound wherein all R1, R2, R3 and R4 are hydrogen. 	
Although the reference fails to incorporate R1, R2, R3 and R4 as hydrogen, the similarity between the chemical structures having a methyl group at one of the R1, R2, R3 or R4 locations are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed musk fragrance with propyl as the R group.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Regarding claim 6, Giersch et al. teach a perfume composition (Abstract).
Regarding claim 7, Giersch et al. teach a musk perfume (Abstract).
Regarding claims 8-9, Giersch et al. teach a scented product such as consumer articles like soaps, shower or bath gels, shampoos and other hair care products, body or air deodorants (col. 3 line 46) thereby reading on cosmetic products.
Regarding claim 10, Giersch et al. teach a method for enhancing the scent of a perfume by adding at least one compound as set forth above (col. 3 line 52). 


Allowable Subject Matter

6.	Claims 2 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763